The conviction is for murder with malice; the punishment assessed is confinement in the State penitentiary for a term of thirty years.
The record before this court contains neither a statement of facts nor bills of exception, hence nothing is presented for review. The indictment seems to be regular. The motion for a new trial contains matters alleged to be errors committed upon the trial of this cause, which we are unable to correctly appraise on account of the absence of a statement of facts and bills of exception.
The judgment is affirmed.